Exhibit 99.1 CXO Acquisition Holdings, LLC AND SUBSIDIARIES Consolidated Financial Statements December 31, 2015 CXO Acquisition Holdings, LLC AND SUBSIDIARIES TABLE OF CONTENTS Page FINANCIALSTATEMENTS: Report of Independent Certified Public Accountants 3 Consolidated Financial Statements Balance Sheet 4 Statement of Operations 5 Statement of Changes in Members’ Deficit 6 Statement of Cash Flows 7 Notes to the Financial Statements 8 - 15 2 REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS Grant Thornton LLP olumbia Street
